SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-15497 Maydao Corporation (Formerly RecycleNet Corporation) (Exact name of small business issuer in its charter) Utah 87-0301924 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Highland Park Plaza, 3098 So. Highland Dr, Suite 323 Salt Lake City, Utah 84106-6001 (Address of principal executive offices, including Zip Code) 801-531-0404 (Issuer's telephone number) (Copies to:) John Michael Coombs, Highland Park Plaza, 3098 So. Highland Dr, Suite 323, Salt Lake City, Utah 84106-6001 801 467-2021 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes( x )No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large Accelerated Filer() Accelerated Filer () Non-Accelerated Filer() Smaller Reporting Company ( x ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act:Yes ( x)No() Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest applicable date:The number of common shares outstanding at November 16, 2011: 8,685,742 MAYDAO CORPORATION FORM 10-Q QUARTER ENDED September 30, 2011 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Assets, Liabilities and Stockholders’ Deficit – Liquidation Basis as of September 30, 2011 and December 31, 2010 (Unaudited) 3 Condensed Statements of Revenues and Expenses – Liquidation Basis for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Statements of Cash Flows – Liquidation Basis for the Nine Months Ended September 30, 2011 and September 30, 2010 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MAYDAO CORPORATION CONDENSED STATEMENTS OF ASSETS, LIABILITIES AND STOCKHOLDERS' DEFICIT - LIQUIDATION BASIS (Unaudited) September 30, December 31, ASSETS Current Assets Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Related party accounts payable $ $ Accrued liabilities Total Current Liabilities Stockholders' Deficit Class N convertible shares $0.01 par value; 70,896,789 shares authorized; 0 shares issued and outstanding, respectively - - Common shares - $0.01 par value; 179,103,211 shares authorized; 8,685,742 shares issued and oustanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to the condensed unaudited financial statements. 3 MAYDAO CORPORATION CONDENSED STATEMENTS OF REVENUE AND EXPENSES - LIQUIDATION BASIS (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Sales $
